Citation Nr: 0930966	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  03-28 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 rating decision in which the RO denied 
service connection for diabetes mellitus.  In August 2003, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2003, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2003.

The Board notes that in August 2006, the Veteran testified 
during a videoconference hearing before a Veterans Law Judge 
who is no longer employed by the Board.  A transcript of that 
hearing is of record.  By correspondence dated  March 2009, 
the Veteran elected a new hearing before the Board.  In June 
2009, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge in Washington, DC; a 
transcript of that hearing is of record. 

The Board notes that, while the Veteran previously was 
represented by the New York State Division of Veteran's 
Affairs, in March 2009, the Veteran granted a power-of-
attorney in favor of Disabled American Veterans with regard 
to the claim on appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  At issue, was VA's 
definition of "service in Vietnam" to include in the waters 
offshore and service in other locations only if the 
conditions of service involved duty or visitation in Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2008).  VA appealed the 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and imposed a stay at the 
Board on the adjudication of the claims affected by Haas.  
The specific claims affected by the stay include those, such 
as this one, based on herbicide exposure in which the only 
evidence of exposure was the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.

The Federal Circuit, in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), reversed the Court's holding and upheld the 
validity of VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
appellant in Haas filed a writ of certiorari to the United 
States Supreme Court, which was denied on January 21, 2009.  
See Haas v. Peake, 129 S.Ct. 1002 (2008).  In light of the 
denial of certiorari, the stay was rescinded and the Board 
has resumed adjudication of the previously stayed cases. 

For the reasons expressed below, this matter is being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for diabetes 
mellitus is warranted.

The Veteran has a current diagnosis of diabetes mellitus, as 
reflected in the August 2001 letter from Dr. JF.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008).
Herbicide exposure is presumed if the Veteran served in the 
country or in-land waters of Vietnam from January 9, 1962 to 
May 7, 1975.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.307(a)(6)(iii).  Exposure to herbicides may 
also be established on a direct basis whereby the Veteran 
must show he came into direct contact with an herbicide.

There is no evidence, and the Veteran does not assert, in 
country service in Vietnam.  Rather, the Veteran contends 
that he was exposed to Agent Orange and Silvex aboard the 
U.S.S. Kitty Hawk while stationed off the coast of Vietnam.  
The Veteran contends that he was exposed to Agent Orange when 
planes returned to the U.S.S. Kitty Hawk after spraying Agent 
Orange in Vietnam.  The Veteran also contends he was exposed 
to Silvex in the water used aboard the U.S.S. Kitty Hawk.

The RO has not attempted to verify the Veteran's claims that 
he was exposed to Agent Orange and Silvex aboard the U.S.S. 
Kitty Hawk.  Accordingly, the RO should make attempts to 
verify the Veteran's herbicide and Silvex exposure by 
obtaining the U.S.S. Kitty Hawk's ship history for the time 
the Veteran served aboard the ship, from August 1963 to 
August 1965.  

The RO should also send a letter to the Veteran requesting 
the Veteran provide the dates he served aboard the U.S.S. 
Kitty Hawk near the coast of Vietnam.  The RO should also 
ensure that the letter meets the requirements of the decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards disability ratings and effective 
dates-as appropriate.  

Based on the dates provided in the Veteran's response, the RO 
should request from the U.S. Naval Historical Center, the 
National Archives and Records Administration (NARA), the 
Department of the Navy, and/or any other appropriate source, 
any morning reports, deck logs, and unit records for the 
U.S.S. Kitty Hawk that document storage of herbicides onboard 
the ship, operations where planes that sprayed herbicides 
returned to the ship, or the use of Silvex in the water 
aboard the ship during that time period.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send to the Veteran 
and his representative a letter requesting 
that the Veteran provide information 
pertaining to the dates he served aboard 
the U.S.S. Kitty Hawk near Vietnam.  

The AMC/RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
disability ratings and effective dates, as 
appropriate.

2.  The AMC/RO should request from the 
U.S. Naval Historical Center, NARA, the 
Department of the Navy and/or any other 
appropriate source, any morning reports, 
deck logs, and unit records for the U.S.S. 
Kitty Hawk, based on the dates provided by 
the Veteran in response to the above 
request, that document storage of 
herbicides onboard the ship, operations 
where planes that sprayed herbicides 
returned to the ship, or the use of Silvex 
in the water aboard the ship.

The ship's history for the U.S.S. Kitty 
Hawk from August 1963 to August 1965 
should be requested from the appropriate 
source.

The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  In addition to the actions requested 
above, the AMC/RO should also undertake 
any other development and/or notification 
action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal, to 
include obtaining a VA medical opinion if 
necessary.
4.  The Veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental SOC and afforded the 
opportunity to respond.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


